EXHIBIT 32 STATEMENT REQUIRED BY 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report on Form 10-K of Physical Property Holdings Inc. (the "Company") for the year ended December 31, 2015, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Ngai Keung Luk, Chief Executive Officer, and Darrie Lam, Chief Financial Officer of the Company, individually certify that: ● the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and ● information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company on the dates and for the periods presented. /s/ Ngai Keung Luk Ngai Keung Luk ChiefExecutive Officer (Principal Executive Officer) Dated: March 23, 2016 /s/ Darrie Lam Darrie Lam Chief Financial Officer (Principal Accounting and Financial Officer) Dated: March 23, 2016 A signed original of this written statement required by Section 906 has been provided to Physical Property Holdings Inc. and will be retained by Physical Property Holdings Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
